El Juez Asociado Se. Htttchisow,
emitió la opinión del tribunal.
Alega la demanda presentada en este caso, entre otros hechos, los siguientes:
“1. — Que el demandante es abogado y ejerce ante los Tribunales de la Isla.
“3.- — Que en los últimos meses del año de 1914 el demandado requirió al demandante para que éste le prestase sus servicios pro-fesionales actuando como consejero consultor y defensor del deman-dado en cuantos asuntos se relacionaren con sus intereses y con su persona.
“4. — Que desde aquel tiempo basta los últimos días del mes de octubre de 1917 el demandánte lia estado prestando a dicho deman-dado sus servicios profesionales en todos los asuntos y negocios de dicho demandado.”
Un pliego de particulares solicitado por el demandado y radicado de acuerdo con una orden de la corte contiene las siguientes partidas por servicios profesionales prestados:
“1914. — Por la gestión, examen y estudio, por orden verbal del demandado, de todo lo relacionado con la venta de una casa de su propiedad a la Junta Es-colar de Vieques, incluyendo viajes en automóvil a San Juan, en distintas fechas, con dicho motivo; gastos y estadía por cuenta del demandante, y cuya casa fué vendida en la suma de once mil quinientos ($11,500.00 dólares. (Cantidad ofrecida por el de-mandado al' demandante en pago de sus servicios,
$1,000:00)-,___ $1,000.00
“1915. — Consulta verbal y examen, con el propósito de rescindir un contrato sobre el paso de un ferrocarril de don José J. Benitez, por la Colonia Arkadia, ha-*172biendo sido, por este motivo, llamado a San Juan el demandante; viaje en automóvil y estadía_ $250. 00
“1915. — Consulta verbal y examen de toda la documen-tación relacionada con la liquidación de una sociedad agrícola con don José J. Benitez de Vieques, en la co-lonia de cañas “Paraíso,” de Fajardo; examen de títulos en el Registro de la Propiedad, habiendo dado varios viajes a San Juan y a Humacao en automóvil, con gastos y estadía por cuenta del demandante_ 500. 00
“1915. — Examen e investigación por mandato expreso mediante poder especial otorgado en la notaría de don Joaquín López Cruz, de Fajardo, de toda la contabi-lidad de la sociedad Díaz & Aboy y de la corporación Arkadia Sugar Co. desde el mes de julio de 1904 hasta el mes de septiembre del año 1915, en relación con las cuentas de don Luis M. Cintrón, Cintrón & Aboy, y Aboy, Vidal & Co., cuyos libros fueron también exami-nados a este respecto, habiendo tenido que abrir nue-vos libros; y por último trasladados todos los libros, correspondencia y comprobantes desde San Juan a Fa-jardo para terminar el balance general de comproba-ción en la propia oficina del demandante; y habiendo dado con este motivo el referido demandante más de diez viajes en automóvil a San Juan, con estadía de dos o tres días en cada período mientras el examen se hizo en dicha ciudad, y habiendo trabajado los últimos diez días en Fajardo de día y de noche por la urgencia que el demandado requería: años de contabilidad re-visados, once a $500.00-5, 500. 00
$7, 250. 00
“A deducir: Valor de un automóvil Packard recibido del demandado por el demandante al terminar los tra-bajos de la revisión de 1a- contabilidad antes expresada, cuyo automóvil le fué enviado por el primero al se-gundo en consideración de los esfuerzos, a la actividad y a la eficacia por él desplegada en dicho asunto, según la propia manifestación del demandado,_ 3, 000. 00
$4, 250. 00
“1916. — Por estudiar, preparar y gestionar según orden verbal del demandado, la venta de su participación en en la sociedad Díaz & Aboy, y en otras propiedades *173de la Arkadia Sugar Co., habiendo, con. este motivo, tenido el demandante una serie de entrevistas con don Ramón Aboy Benitez, uno de los principales partícipes y representante de otras participaciones y con don José J. Benitez, el comprador, de quien obtuvo finalmente una suma de ,$56,250.00 en exceso de la cantidad que adquirieron por participaciones mayores o iguales por lo menos don Ramón Aboy Benitez y los partícipes que éste representaba. Con motivo de este asunto tuvo el demandante que extender diversas minutas a medida que era preciso resolver las dificultades que se oponían al término de la operación, basta extender el docu-mento extrajudicial correspondiente con carácter provisional y con diversas copias mientras se llevaba a cabo el contrato por escritura pública. El demandan-te tuvo que recoger las firmas de cada partícipe en el referido documento extrajudicial. Tuvo, además, el demandante que trasladarse a la vecina isla de Vieques representando al demandado para hacer allí la entrega de las propiedades vendidas y extender acta de inven-tario que firmaron ambas partes contratantes y testigos presentes. Tuvo el demandante, además, que ocuparse de la ampliación y modificación del expediente testa-mentario correspondiente a los bienes de la difunta es-posa del demandado, muerta hacía unos cuantos años, porque en el expediente incoado primeramente se omi-tió hacer constar como bienes gananciales del matri-monio de doña Carlota Longpré Benitez con don José Agustín Díaz Gómez, precisamente los bienes que for-maban parte de la Sociedad Díaz & Aboy adquiridos dentro de dicho matrimonio, haciéndose necesario, por tanto, además, la autorización judicial para dicha venta a nombre de los menores hijos habidos en dicho matrimonio. Fué necesario también que el deman-dante se ocupara personalmente de liquidar en la Te-sorería de Puerto Rico los derechos de herencia dejados de pagar en su oportunidad y correspondientes a los bienes omitidos, habiendo tenido que demostrar a sa-tisfacción del Hon. Tesorero de Puerto Rico la buena fe de tal omisión, para evitar la multa correspon-diente. Las operaciones testamentarias con la liquida-*174ción de los bienes fueron promovidas y terminadas por el demandante y el abogado don José de G-uzmán Beni-tez, habiéndose ocupado el demandante de hacer todas las gestiones necesarias para la documentación bus-cando datos, obteniendo certificaciones hasta presen-tar a la corte para su aprobación, el espediente. Tuvo, por último el demandante que actuar como abogado representante de don José Agustín Díaz Gó-mez y sus menores hijos en la demanda presentada contra ellos ante la Corte de Distrito de Humacao, por don Ramón Aboy Benitez requiriéndoles para que rati-ficaran el contrato social de Díaz & Aboy, el cual con-trato se encontraba pendiente de inscripción en el Re-gistro de la Propiedad por haber sido ésta denegada a causa de no haber comparecido en dicho contrato la esposa de don José Agustín Díaz Gómez ni haber pres-tado su consentimiento para el mismo. Tales trámites hubo necesidad de llevar a cabo para poder otorgar por último la escritura de venta a don José J. Benitez, habiéndose hecho dos documentos por separado, uno para la venta a dicho señor José J. Benitez por una cantidad igual a don Ramón Aboy y otros partícipes y a don José Agustín Díaz Gómez y otros partícipes y otro documento separadamente o carta de pago a favor de don José J. Benitez por la suma de $56,250.00 recibidos por el demandado en un check de dicho señor como plus en el referido negocio. Tuvo por último, aún, el demandante que intervenir en las operaciones finales de la Arkadia Sugar Co. para liquidar los divi-dendos que en dicha corporación correspondían a don José Agustín Díaz Gómez. Valor de los trabajos del demandante en todas estas operaciones,-$25, 000. 00
“A deducir: Recibido por el demandante en un check No. 91 del demandado a cargo del American Colonial Bank,- — ——- 15,000. 00
$10~ 000. 00
“1916. — Reclamación ante la Corte de Distrito de Hu-macao a nombre de Cándido Gómez y por orden y cuenta del demandado de una cuenta administración de las colonias de caña “Brignoni” y “Berros” per-tenecientes a los Señores Aboy & Show montante a *175$4,312.50 habiendo sido aprobada esta cuenta a pre-sentación y moción del demandante y mediante com-probación documental y testifical por la Corte de Distrito de Humacao con fecba 17 de agosto de 1916, habiéndole sido ofrecida al demandante por el de-mandado, en pago de sus honorarios la mitad de la suma cobrada- — _ $2,156. 25
“1916. — Espediente de dominio tramitado por cuenta del demandado a favor de los hijos de su hermano don Aureo Díaz, con todos los gastos y desembolsos suplidos por el demandante_ 200. 00
“1916. — Poder generalísimo .otorgado por el deman-dante como notario a favor de su señorita hija Ma-ría Esther, yendo a la ciudad de Humacao con dicho motivo_ — _ 50. 00
4 £ 1916. — Estudio y redacción de un testamento oló-grafo disponiendo de todos sus bienes y haciendo una distribución específica de los mismos en forma muy especial y delicada,_ 5, 000.0D
“1916. — Bestiones por su orden verbal para la venta de la maquinaria de la Arkadia Sugar Co., yendo a Carolina, a Coamo y a Ponce con ese motivo_ 300.00
“1917. — Nueva consulta sobre sus cuentas con don Ra-món Aboy, Benitez, pretendiendo establecer una recla-mación de $45,000.00 y sobre la cual dió el deman-dante su opinión adversa, después de haber estado casi todo un día con el demandado en su propia ofi-cina de Fajardo examinando e investigando todos los puntos señalados por el demandado,- 100. 00
“1917. — Por diversas gestiones en asuntos relacionados con denuncias en la Corte de San Juan y en la Corte de Humacao en que tomaron parte algunos de sus empleados y familiares, habiendo comisionado algu-' nos de dichos asuntos al abogado don Eugenio Benitez Castaño, quien compareció una vez ante la Corte Municipal de San Juan y otra ante la Corte Municipal de Humacao,- 500. 00
Total, _$22, 556. 00
Por bonificación voluntaria,--- 7, 556. 25
Balance. $15, 000. 00”
*176El demandado solicitó la eliminación de la primera, cuarta» quinta, octava, novena y décima partidas, por contener ma-teria extraña a las alegaciones de la demanda y ser imper-tinentes a la causa de acción alegada, y a la vez solicitó un. pliego adicional en cuanto a las partidas segunda, tercera» sexta, undécima y duodécima, por el fundamento de que és-tas no contenían los particulares y detalles ordenados por la corte.
El juez sentenciador al desestimar esta moción hizo la siguiente declaración:
“Parece que el fundamento del demandado es, que siendo eü demandante un abogado, y habiendo titulado su acción ‘Cobro de servicios profesionales,’ no tiene derecho a incluir en la demanda» gestiones que practicara sin actuar en su capacidad de tal abogado. Pero si se atiende a los términos en que está redactada la alegación 3a. de la demanda, que es generadora de la causa de acción, ha de-verse fácilmente que el demandado requirió el demandante para que éste le prestara sus servicios profesionales en cuantos asuntos, se relacionasen con sus intereses y con su persona. De suerte-que, de acuerdo con el contrato que ha dado lugar a la demanda., el demandante tiene derecho a comprender en una sola reclama-ción, todas aquellas gestiones que practicara en beneficio del de-mandante, y en virtud de su requerimiento, porque todas traen su origen de un mismo convenio.
“En cuanto al otro aspecto de la moción, o sea, aquél en que se alega que ciertas partidas del bill de particulares no están debi-damente especificadas, carece de fundamento, toda vez que dichas^ partidas están redactadas con el detalle y claridad que las circuns-tancias permiten, habida cuenta de la naturaleza del caso.”
El demandado entonces formuló excepciones previas a la. demanda por los siguientes fundamentos:
“1. Que la corte no tiene jurisdicción sobre la materia de la acción ejercitada en cuanto a los servicios legales que se alegan come prestados fuera de este distrito de Humacao.
“Se funda esta excepción en que la Ley especial para cobro de servicios legales determina que dichas acciones deben ser ejercí-*177tadas ante los tribunales del lugar en que se hayan prestado dichos servicios, y ante la corte en que se hayan rendido.
“En la demanda, según ha sido ampliada por el Bill de Par-' tieulares, hay una partida que dice:
“ ‘Por diversas gestiones en asuntos relacionados con denuncias en la Corte de San Juan y en la Corte de Humaeao en que tomaron parte algunos de sus empleados y familiares, habiendo comisionado algunos de dichos asuntos al abogado don Eugenio Benitez Castaño, quien compareció una vez ante la Corte Municipal de San Juan y otra ante la Corte Municipal de Humaeao: quinientos dólares.’
“Y de igual modo hay también otras partidas que se alegan como prestadas fuera de este Distrito y ante otras Cortes de Jus-ticia.
“2. Que la demanda, en sí, y según ha sido ampliada por el Bill de Particulares, no aduce hechos suficientes para determinar la acción ejercitada en cuanto a los servicios profesionales de abo-gado que se reclaman.
“3. Que la demanda, en sí, y según ha sido ampliada por el Bill de Particulares, no aduce hechos suficientes para determinar la acción ejercitada en cuanto a los servicios no profesionales que se reclaman o sea, en cuánto a los servicios que se reclaman como agente, mandatario, contable y demás conceptos fuera de la pro-fesión de abogado.
“4. Que varias acciones han sido indebidamente acumuladas en la demanda.
“Se funda esta excepción en que, si bien es cierto que todas las acciones' que se ejercitan están comprendidas dentro del grupo de contratos expresos o tácitos, a que se refiere el artículo 104 del Código de Enjuiciamiento Civil, sin embargo, no pueden ser acu-muladas por exigir distintos lugares para la celebración del jui-cio, y porque el procedimiento para el cobro de servicios de abogado, según la ley especial que regula dicha materia es distinto del pro-cedimiento ordinario para el cobro de servicios no profesionales.
“5. Que la demanda es ambigua, ininteligible y dudosa. Fúndase esta excepción en la vaguedad e incertidumbre con que está redac-tada la alegación fundamental de la demanda, que dice así:
“3o. Que en los últimos meses del año mil novecientos catorce, el demandado requirió al demandante para que éste le prestase sus servicios profesionales, actuando como consejero, consultor y defen-sor del demandado en cuantos asuntos se relacionaren con sus in-tereses y con su persona.”
*178“Tal alegación es ambigua por la multitud de contratos que puede abarcar sin precisarlos y concretarlos; y es ininteligible y dudosa, porque realmente no determina bien si se refiere solamente a servicios legales o si abarca otros contratos no profesionales.
‘ ‘ Así, dicha alegación se ha prestado a que esta parte la interprete como refiriéndose tan sólo a servicios de abogado, mientras que el Hon. Juez la ha interpretado en el sentido de que abarca también servicios no profesionales.
Estas excepciones previas fueron declaradas sin lugar por las razones que a continuación se expresan:
“ * * * que dichas excepciones, anas bien que a la demanda de la parte actora, se refieren a un bill de particulares presentado por .el demandante, en virtud de orden de esta corte.
“Los hechos expuestos en la demanda son suficientes, habida cuenta de la. naturaleza de la reclamación y la causa de acción que se ejercita. Para resolver las excepciones establecidas por la parte actora digo demandada, la corte debe considerar solamente la demanda, sin pax'ar mientes en lo que contenga el bill de parti-culares que no es una alegación ni forma parte de la demanda; y siendo así que ésta llena a juicio de la corte los requisitos que son indispensables a la causa de acción que se ejercita, procede se declaren sin lugar las excepciones propuestas.”
El demandado establece apelación de una sentencia que le condena a pagar la suma de $4,350.25, dictada después de un juicio sobre los méritos.
Se impugna fuertemente la acción tomada por la corte sentenciadora al basar su negativa a eliminar del pliego de particulares ciertas partidas por la teoría de que la tercera alegación es suficientemente amplia para comprender servi-cios no profesionales, así como profesionales, y por haber declarado luego sin lugar las excepciones previas formula-das a la demanda tal como fueron ampliadas con dicho pliego de particulares, por el fundamento de que este documento no podía ser considerado como parte de la demanda al resol-verse tales excepciones previas. En tanto las dos resolu-ciones en cuestión son susceptibles de esta interpretación *179están claramente sujetas a crítica por ser incompatibles y de no estar sostenidas por ninguna otra teoría la sentencia tal vez no podía permitirse que subsistiera. Pero el juez sentenciador no expresa precisamente que los servicios es-pecificados en el pliego no son servicios profesionales-, aun-que debe admitirse que la referencia a un solo contrato como origen y fuente de todos los servicios prestados sostiene basta cierto punto el criterio del apelante que por lo demás no es enteramente insostenible. Si el lenguaje empleado puede ser interpretado a la luz de la teoría enunciada más precisamente para resolver finalmente el caso (y en manera alguna resulta claro que el germen de esta idea no estaba ya tomando forma en la mente de la corte,) entonces quizás el pensamiento que prevalece en la orden que declara sin lugar la moción para eliminar aunque algo vagamente ex-presado puede ser que de acuerdo con los amplios términos del contrato de servicios profesionales descrito en la tercera alegación, los servicios especificados en el pliego de parti-culares no eran necesariamente no profesionales. Y si esto es cierto, baya o no sido entendido de este modo por la corte, entonces, las partidas comprendidas en el pliego de parti-culares no constituyen una causa distinta de acción que de-bió haber sido expresada separadamente en la demanda, sino que están incluidas en la alegación general en cuanto al al-cance del contrato que en la demanda se alega y respecto a la naturaleza de los servicios que de acuerdo con la misma se alegó habían sido prestados. La excepción previa, por tanto, fué debidamente desestimada ya que se considera la demanda aisladamente y sin referencia alguna al pliego de particulares, o si se le considera como que comprende las partidas contenidas en tal pliego, e interpretada en relación con ellas. Se infiere pnes que la mera incompatibilidad en cuestión difícilmente puede considerarse como perjudicial y por tanto como motivo suficiente de revocación.
Se ha establecido como regla general y fué la teoría de *180la corte inferior al resolver el caso sobre sus méritos, qne “a menos que un acto de un abogado no sea ilegal o criminal puede él por lo general cobrar por prestar cualesquiera ser-vicios que se le baya pedido que preste.” 6 C. J. 747.
El apelante insiste en su alegato en que la corte senten-ciadora cometió los siguientes errores:
“Primero. Al desestimar la moción para eliminar y para más específicos particulares.
“Segundo. Al desestimar la excepción previa porque no con-tiene las alegaciones necesarias y además por el fundamento de que es ambigua, ininteligible y dudosa.
“Tercero. Al desestimar las excepciones fundadas en falta de jurisdicción y en indebida acumulación de acciones.
“Cuarto. En haber admitido que se practicaran pruebas rela-tivas a servicios no profesionales de abogado.
“Quinto. En permitir al demandante que presentara pruebas de actos ejecutados como abogado sin haberse probado antes la relación de abogado j cliente.
“Sexto. En permitir que se practicara prueba de trabajos o ser-vicios no incluidos en el pliego de particulares.
“Séptimo. En la apreciación de la prueba respecto a la decla-ración del testigo Gruzmán Benitez.
“Octavo. En admitir como prueba (a) el expediente No. 4534 referente a servicios prestados a la Sucesión de Lauro Díaz y no al demandado José Agustín Díaz (6) el expediente No. 2139 que no se refiere a servicios suministrados al demandado Díaz.
“Noveno. Al permitir prueba subsidiaria de documentos que se decía obraban en poder del demandado sin mediar un subpoena duces tecum.
“Décimo. Al resolver que sin necesidad de tal orden es admisi-ble dicha prueba.
“Undécimo. Al desestimar las numerosas objeciones hechas por el demandado al interrogatorio que tuvo lugar en el curso del juicio.
“Duodécimo. Al admitir documentos públicos y privados que fueron presentados como prueba con oposición del demandado.
“Decimotercero. Al admitir que se hicieran varias preguntas hipotéticas a. los peritos a pesar de la objeción de la parte deman-dada, por el fundamento de que tales preguntas no estaban basadas en la prueba.
*181“Decimocuarto. Al desestimar una moción de non suit.
“Décimoquinto. En la apreciación general de la prueba dictando sentencia a favor del demandante.”
El razonamiento bajo el primer señalamiento se resume por el apelante en el sentido de que comprende las siguientes proposiciones:
“1. Que la demanda expresa una sola causa de acción.
“2. Que la única acción expresada en la demanda es la recla-mación de servicios de abogado.
“3. Que en la demanda no se expresa ninguna otra causa de acción por servicios que no sean profesionales.
“4. Que la frase ‘servicios profesionales’ no comprende otros servicios tales como los que presta un agente, apoderado, adminis-trador, etc. ’ ’
Puede admitirse la corrección de las tres primeras de estas proposiciones. También xes cierto, como lo demuestra la extensa cita y copia de libros de textos y autoridades, que el término “servicios profesionales” no siempre comprende cosas realizadas por un agente, apoderado, o de otro modo ejecutadas en una capacidad representativa. Pero el volu-minoso alegato del apelante no revela ninguna base sólida para la conclusión de que en una acción seguida por un abo-gado por servicios profesionales prestados, tanto en, como fuera de la corte, pdr virtud de un contrato de la clase espe-cificada en la demanda presentada en este caso, el deman-dante queda obligado por la estricta interpretación que trata de dársele a las palabras en cuestión. Bajo la misma regia liberal enunciada en la obra de Corptks Juris, supra, las cues-tiones reseñadas en el pliego- de particulares, con la posible excepción de la pequeña partida relativa a la venta de la maquinaria, están claramente comprendidas en el alcance de la acción que abora consideramos. Y aún esta partida por la cual el demandante sólo cobró $200 parece baber sido incidental si es que verdaderamente no debió baber sido in-cluida en una de las transacciones de más importancia.
*182Que la incansable energía y extensa investigación del abo-gado del apelante no le ha permitido presentar ninguna au-toridad directamente aplicable y opuesta a la regla general invocada por la corte inferior es muy significativo.
El amplio razonamiento contenido en el segundo señala-miento se resume de igual modo por el apelante en la siguiente forma:
“1. Que cuando se reclaman servicios profesionales, es bastante alegar el valor razonable de los mismos;
“2. Que- cuando se reclaman servicios no profesionales, es ne-cesario alegar el precio pactado, o, a falta de éste, el sancionado por la costumbre.
“3. Que, tratándose de un mandato, es también necesario ale-gar el precio convenido, o que el demandante tiene por oficio la prestación de tal clase de mandato.”
La primera de estas proposiciones no está sujeta a argu-mentación. Ella forma la base de la sentencia apelada. La premisa envuelta en la segunda y tercera hemos demostrado que es falsa.
El tercer señalamiento se funda en las regias estableci-das por el antiguo Código de Enjuiciamiento Civil referentes a compensación por servicios prestados en el curso del liti-gio ante las cortes. Todo el argumento estriba en los ar-tículos 8, 12, 426-7-8 de ese código como ha sido interpre-tado por Manresa y otros comentaristas y que se dice con-tinuó en vigor de acuerdo con la doctrina enunciada en los casos Ex-parte Caraballo, 9 D. P. R. 326 y Giménez v. Brenes, 10 D. P. R. 128. La conclusión a que de tal modo, llegó el apelante es:
“1. Qlue la reclamación de servicios prestados en corte, debe ha-cerse ante la corte o tribunal donde radicare el asunto en que se prestaron dichos servicios;
“2. Que la reclamación debe incluir una minuta jurada y deta-llada de'los servicios prestados.”
*183■ Será bastante con decir que las referidas prescripciones del antiguo Código de Procedimiento-fueron derogadas por el nuevo Código de Enjuiciamiento Civil, aprobado en 1904, y otras leyes decretadas de tiempo en tiempo desde la ocu-pación americana y que los casos citados no son de aplicación.
El cuarto señalamiento meramente levanta en otra forma la misma cuestión envuelta en la moción para eliminar cier-tas partidas del pliego de particulares. Nada se argumenta en apoyo de los señalamientos quinto, sexto, octavo, noveno, décimo, undécimo, duodécimo, décimotercero, decimocuarto y décimoquinto, los cuales por esta razón no requieren detenida consideración.
En el señalamiento séptimo se sugiere sin demostración alguna que la declaración del abogado G-uzmán Benitez está sujeta a inferencia y que tanto él como el demandante en este caso eran abogados de la Sociedad Díaz y Aboy más bien que de José Agustín Díaz' demandado en este pleito, en el litigio con José Benitez respecto a una servidumbre de paso. La declaración de este testigo consta de unas se-senta páginas del récord de este caso que contiene dos pie-zas, el cual en cambio se compone de algo menos de mil páginas, dejándonos el apelante la tarea do encontrar alguna base para las conclusiones que se tratan de establecer de ésta y otras partes de la transcripción. Dentro de las cir-cunstancias no creemos que tenemos la obligación de analizar los autos para determinar si todas las varias cuestiones así indicadas carecen enteramente de mérito.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.